Citation Nr: 1018177	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss with tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
stomach cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claims for 
service connection for PTSD, hearing loss with tinnitus, and 
stomach cancer.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO (video hearing) in his August 2006 substantive 
appeal.  In March 2009, VA sent the Veteran a letter 
informing him of the date and time of his scheduled hearing.  
Nonetheless, the Veteran failed to appear at his hearing.  
The appellant has neither given good cause for his failure to 
appear, nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

In May 2009, the Board remanded this case to the RO for 
additional development.  The case was subsequently returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for 
PTSD, hearing loss with tinnitus, and stomach cancer.  The 
Veteran was notified of the decision and of his appellate 
rights.  However, the Veteran failed to file a notice of 
disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent 
to the April 2002 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claims for entitlement to service connection for 
PTSD, hearing loss with tinnitus, and stomach cancer, and 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, denying service 
connection for PTSD, hearing loss with tinnitus, and stomach 
cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the April 2002 rating decision is not new and material, 
and the claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated July 2001, January 2002, and November 2004, 
provided to the Veteran before the April 2002 rating decision 
and the March 2005 rating decision, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The November 2004 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claims for 
service connection for PTSD, hearing loss with tinnitus, and 
stomach cancer, the notice letter provided to the Veteran in 
November 2004 included the criteria for reopening a 
previously denied claim, and informed the Veteran that his 
claims had been denied because there was no record showing 
chronic disabilities relating to service, and the conditions 
neither occurred in nor were caused by service.  The Veteran 
was informed that, to be considered new, the evidence must be 
in existence and be submitted to VA for the first time.  The 
Veteran was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim 
was previously denied.  The November 2004 notice letter also 
provided the Veteran with the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claims for service connection for PTSD, hearing 
loss with tinnitus, and stomach cancer are being denied, 
neither a disability rating nor an effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available private 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records, service personnel records, and VA treatment records 
are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

The RO sought the Veteran's service treatment records from 
the National Personnel Records Center (NPRC).  In January 
2005, the NPRC informed VA that it had conducted an extensive 
and thorough search of its records, and was unable to locate 
the records sought.  The NPRC concluded that the records 
either do not exist, that NPRC does not have them, or that 
further efforts to locate them at NPRC would be futile.  In 
light of this response, the Board finds no basis for further 
pursuit of these records, as such efforts would be futile.  
38 C.F.R. §§ 3.159(c)(2), (3) (2009).  The RO also sent the 
Veteran a letter in August 2009, asking him to send VA a copy 
of his service treatment records; however, the Veteran did 
not reply or send those records to VA.

The RO also sought the Veteran's service personnel records 
from the NPRC.  In July 2009, the NPRC informed VA that it 
had conducted an extensive and thorough search of its 
records, and was unable to locate the records sought.  The 
NPRC concluded that the records either do not exist, or are 
not located at the NPRC.  In light of this response, the 
Board finds no basis for further pursuit of these records, 
as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), 
(3) (2009).

The RO also sought the Veteran's VA treatment records.  In 
January 2005, the VA Medical Center in Birmingham, Alabama 
informed the RO that "the system of records named by you 
does not contain a record retrievable by the person's name or 
social security number."  In light of this response, the 
Board finds no basis for further pursuit of these records, 
as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), 
(3) (2009).

Where, as here, a Veteran's records may have been lost or 
destroyed while in the government's possession, VA has a 
heightened duty to assist the Veteran by advising him of 
alternative forms of evidence that can be developed to 
substantiate the claim, and explaining how service records 
are maintained, why the search was a reasonably exhaustive 
search, and why further efforts to locate the records would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-
264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing 
the claim, and explain its decision.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 
362, 370-71 (2005).  No presumption, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer, supra (Court declined to apply 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  In this case, VA advised the Veteran of numerous 
examples of evidence that could be developed to substantiate 
his claim in letters dated July 2001, January 2002, and 
November 2004.  Moreover, in the above paragraph, VA 
explained that it had contacted the NPRC and the VA treatment 
facility, and did not stop contacting them until a reply was 
received; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2); and that further efforts to locate the records 
would not be justified because the NPRC and the VA treatment 
facility, respectively, determined that the requested records 
are not on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis: Whether New and Material Evidence has been Received 
to Reopen Claims for Entitlement to Service Connection for 
PTSD, Hearing Loss with Tinnitus, and Stomach Cancer

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for PTSD, 
hearing loss with tinnitus, and stomach cancer in rating 
decisions dated January 2000 and April 2002.  For the claim 
for service connection for PTSD, the basis of the denial was 
that the available evidence does not show a confirmed 
diagnosis of PTSD, and the evidence is also inadequate to 
establish that a stressful experience occurred.  For the 
claim for service connection for hearing loss with tinnitus, 
the basis of the denial was that it neither occurred in nor 
was caused by service.  For the claim for service connection 
for stomach cancer, the basis of the denial was that it 
neither occurred in nor was caused by service.  The Veteran 
did not file a timely notice of disagreement in response to 
the January 2000 or April 2002 rating decisions.  Therefore, 
the April 2002 rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The evidence of record at the time of the April 2002 rating 
decision included the Veteran's claim and his Department of 
Defense (DD) Form 214.  In determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence since the last time the claim was 
denied on any basis.  Evans, supra.  The April 2002 rating 
decision represents the last time his claims for service 
connection for PTSD, hearing loss with tinnitus, and stomach 
cancer were denied.

In written correspondence dated October 2004, the Veteran 
requested to reopen his previously denied claims for PTSD, 
hearing loss with tinnitus, and stomach cancer.

Pursuant thereto, VA has obtained private treatment records 
from the Veteran through October 2004, and additional 
statements from him.  Although such evidence is new, it is 
not material because it does not pertain to the reasons that 
the claims were previously denied.  38 C.F.R. § 3.156(a).

With respect to the Veteran's claim for service connection 
for PTSD, the Board finds that the new evidence does not show 
a confirmed diagnosis of PTSD, and is also inadequate to 
establish that a stressful experience occurred in service.

With respect to the Veteran's claim for service connection 
for hearing loss with tinnitus, the Board finds that the new 
evidence does not show that this condition either occurred in 
or was caused by the Veteran's service.

With respect to the Veteran's claim for service connection 
for stomach cancer, the Board notes that the new evidence 
includes numerous diagnoses of gastric cancer.  See, e.g., 
July 1999, August 1999, September 1999, December 1999, 
January 2000, April 2000, October 2000, March 2001, July 
2001, November 2001, January 2002, March 2002, August 2002, 
August 2003, and August 2004.  However, none of the new 
records show that this condition either occurred in or was 
caused by the Veteran's service.

While the credibility of new evidence is to be presumed when 
determining whether it is new and material, the Board notes 
that the wholly unsubstantiated assertions by the Veteran do 
not constitute evidence.  Justus, supra.  Consequently, the 
Veteran's statements alone, without new and material 
supporting evidence, cannot warrant a reopening of his 
claims.

The Board notes that the Social Security number listed on the 
Veteran's DD 214, which he restated in his September 1999 
claim, his October 2004 claim, his October 2004 appointment 
of representative, and his August 2005 notice of 
disagreement, differs in its fifth digit from the number 
listed in his December 2004 statement in support of claim.  
The Board finds that the RO did not err by using the Social 
Security number on the Veteran's DD 214, as well as the other 
documents listed above, in conducting its searches for the 
Veteran's records.  Since the Veteran provided a Social 
Security number that was consistent with his DD 214, his 
provision of that information was not incomplete.  38 C.F.R. 
§§ 3.159(a)(5), 3.159(b)(2).   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the April 2002 rating decision 
that was not previously submitted to agency decision makers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for PTSD, hearing loss with 
tinnitus, or stomach cancer.

Because the additional evidence submitted by the Veteran does 
not relate to an unestablished fact that is necessary to 
substantiate his claims for service connection for PTSD, 
hearing loss with tinnitus, or stomach cancer, the Board 
finds that the evidence associated with the claims file 
subsequent to the April 2002 rating decision is not new and 
material, and the previously denied claims for service 
connection for PTSD, hearing loss with tinnitus, and stomach 
cancer are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for PTSD is 
not reopened.  The appeal is denied.

New and material evidence has not been received, and a 
previously denied claim for service connection for hearing 
loss with tinnitus is not reopened.  The appeal is denied.

New and material evidence has not been received, and a 
previously denied claim for service connection for stomach 
cancer is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


